833 F.2d 1023
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Donald St. George REEVES, Petitioner,v.DEPARTMENT of the NAVY, Respondent.
No. 87-3427.
United States Court of Appeals, Federal Circuit.
Oct. 13, 1987.

Before NIES, BISSELL and MAYER, Circuit Judges.
PER CURIAM.


1
Donald Reeves seeks review of the final decision of the Merit Systems Protection Board, Docket No. DC07528610524, dismissing his appeal of his alleged involuntary resignation for lack of jurisdiction because he failed to carry his burden of proof that he was not a probationary employee and failed to prove that the Department of the Navy's actions against him were motivated by discrimination based on partisan political reasons or marital status.  See 5 U.S.C. Sec. 7511(a)(1)(A) (1982);  5 C.F.R. Sec. 315.806(b) (1987).  We affirm on the basis of the board's decision.  Reeves has failed to show that the decision was arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;  obtained without procedures required by law, rule, or regulation having been followed;  or unsupported by substantial evidence.  See 5 U.S.C. Sec. 7703(c) (1982);  Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).